Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
	- Claims 1-2, 6-12, 16-22 and 26-30 are allowed.
- Claims 3-5, 13-15 and 23-25 are cancelled.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
-During a teleponic interview held on 2/11/2021, Applicant’s representatives authorized the Examiner’s amendment presented below.
- In view of amendments filed by Applicant and the Examiner’s amendment presented below, Applicant’s Remarks filed on 10/29/2020 were found to be persuasive. In particular, on page 3 of the Remarks, Applicant states and Examiner agrees that Chow in view of Bianzino does not teach or suggest all the claim elements.

- In view of the above, independent claim 1 is deemed allowable. Claims 11 and 21 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2, 6-10, 12, 16-20, 22 and 26-30 depend on one of claims 1, 11 and 21 and are therefore allowable by virtue of their dependency.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
Following a telephonic interview held on 2/11/2021, Mr. Haoliang Chen and Mr. Matthew Mattson authorized the following Examiner’s amendment.

Please amend the claims as follows:

1.  (Currently Amended) A computer-implemented system comprising: 
a blockchain-based legal documentation tool configured to process information for conducting a service; and
           a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module, 
, wherein the request is initiated from an account of the user, 
invoke the trusted identity module to determine that the user is a registered user of the blockchain-based application based on matching the identity with an identity included in registration information of the user associated with the blockchain-based application and recorded on a blockchain, 
identify one or more electronic forms to be filled out and submitted in a plurality of steps including a first plurality of steps performed by the user and a second plurality of steps performed by a service provider associated with the blockchain-based application for providing the service, 
at each step of [[a]] the first plurality of steps performed by the user: 
            invoke the trusted timing module to generate a first time that the step is performed, 
generate a first unique identifier (ID) based on the first time that the step is performed and a first digital content on the electronic form, wherein the first digital content is filled in by the user at the first time, 
invoke the trusted computing module to record the first unique ID, the first time, and the first digital content on the blockchain in a form of a key-value pair, wherein a key of the key-value pair comprises the first unique ID, a value of the key-value pair comprises the first time and the first digital content, and the first unique ID is configured to be used to retrieve the value of the key-value pair, 
embed the first unique ID in the first digital content at the first time by changing one or more attributes associated with the first digital content to be representative of the first unique ID, wherein the embedding produces a first information-embedded digital content that enables retrieval of the first time and the first digital content from the blockchain based on the first unique ID, and 
invoke the trusted computing module to record the first information-embedded digital content to the blockchain, and 
at each step of [[a]] the second plurality of steps performed by [[a]] the service provider:
invoke the trusted timing module to generate a second time that the step is performed, 
generate a second unique ID based on the second time that the step is performed and a second digital content on the electronic form, wherein the second digital content is filled in by the service provider at the second time, 
invoke the trusted computing module to record the second unique ID, the second time, and the second digital content on the blockchain in a form of a key-value pair, 
embed the second unique ID in the second digital content filled in by the service provider, wherein the embedding produces a second information-embedded digital content, and 
invoke the trusted computing module to record the second information-embedded digital content to the blockchain.

2. (Currently Amended) The computer-implemented system of claim 1, wherein the request is a first request, and the legal documentation tool is further configured to receive a second request for handling the first request initiated from an account of [[a]] the service provider associated with the blockchain-based application, wherein the second request comprises an identity associated with the service provider, and determine that the service provider is a registered service provider of the blockchain-based application based on matching the identity associated with the service provider with an identity included in registration information of the service provider recorded on the blockchain.  

3-5. (Canceled)  
  
6. (Original) The computer-implemented system of claim 1, wherein a visual difference between the electronic form and the information-embedded digital content is not apparent to an unaided human eye.  

7. (Original) The computer-implemented system of claim 1, wherein the unique ID is generated based on at least one of a hash function or an asymmetric encryption.  

8. (Original) The computer-implemented system of claim 1, wherein the embedding the unique ID is performed based on digital watermarking using one or more of a discrete wavelet transform, a discrete cosine transform, a singular value decomposition, a least significant bit, or undetectable steganography.  

9. (Original) The computer-implemented system of claim 1, wherein the one or more attributes associated with the digital content include one or more of color, size, orientation, shape, and font of the digital content.  

10. (Currently Amended) The computer-implemented system of claim 1, wherein the identity includes at least one of (i) a mobile phone number, (ii) a credit card number, (iii) a user ID associated with an online payment system, (iv) a user ID associated with an online shopping account, (v) a user ID associated with a music streaming or downloading account, (vi) a user [[IDS]] ID associated with a movie streaming or downloading account, (vii) a user ID associated with a messaging or chat account, (viii) a user ID associated with an online banking account, (ix) a user ID associated with a ride hailing service, (x) a user ID associated with an online food ordering service, (xi) a social security number, (xii) a driver's license number, (xiii) a passport number, (xiv) a user ID associated with an online gaming service, or (xi) an ID issued by a government entity.

11. (Currently Amended) A computer-implemented method for blockchain-based information processing performed by a blockchain node, the method comprising: 
receiving a request for providing a service initiated from an account of a user associated with a blockchain-based application, wherein the request comprises an identity associated with the user; 
determining that the user is a registered user of the blockchain-based application based on matching the identity with an identity included in registration information of the user associated with the blockchain-based application and recorded on a blockchain; 
identifying one or more electronic forms to be filled out and submitted in a plurality of steps including a first plurality of steps performed by the user and a second plurality of steps performed by a service provider associated with the blockchain-based application for providing the service; 
at each step of [[a]] the first plurality of steps performed by the user: 
invoking a trusted timing module to generate a first time that the step is performed, 
generating a first unique identifier (ID) based on [[a]] the first time that the step is performed and a first digital content on the electronic form, wherein the first digital content is filled in by the user at the first time; 
recording the first unique ID, the first time, and the first digital content on the blockchain in a form of a key-value pair, wherein a key of the key-value pair comprises the first unique ID, a value of the key-value pair comprises the first time and the first digital content, and the first unique ID is configured to be used to retrieve the value of the key-value pair; 
embedding the first unique ID in the first digital content at the first time by changing one or more attributes associated with the first digital content to be representative of the first unique ID, wherein the embedding produces a first information-embedded digital content that enables retrieval of the first time and the first digital content from the blockchain based on the first unique ID; and 
recording the first information-embedded digital content to the blockchain; and
at each step of [[a]] the second plurality of steps performed by [[a]] the service provider: 
invoking a trusted timing module to generate a second time that the step is performed, 
generating a second unique ID based on the second time that the step is performed and a second digital content on the electronic form, wherein the second digital content is filled in by the service provider at the second time; 
recording the second unique ID, the second time, and the second digital content on the blockchain in a form of a key-value pair; 
embedding the second unique ID in the second digital content filled in by the service provider, wherein the embedding produces a second information-embedded digital content; and 
recording the second information-embedded digital content to the blockchain.

12. (Currently Amended) The computer-implemented method of claim 11, wherein the request is a first request, and the method further comprising: receiving a second request for handling the first request initiated from an account of [[a]] the service provider associated with the blockchain-based application, wherein the second request comprises an identity associated with the service provider; and determining that the service provider is a registered service provider of the blockchain- based application based on matching the identity associated with the service provider with an identity included in registration information of the service provider recorded on the blockchain.  

13-15. (Canceled)  
  
16. (Original) The computer-implemented method of claim 11, wherein a visual difference between the electronic form and the information-embedded digital content is not apparent to an unaided human eye.  

17. (Original) The computer-implemented method of claim 11, wherein the unique ID is generated based on at least one of a hash function or an asymmetric encryption.  

18. (Original) The computer-implemented method of claim 11, wherein the embedding the unique ID is performed based on digital watermarking using one or more of a discrete wavelet transform, a discrete cosine transform, a singular value decomposition, a least significant bit, or undetectable steganography.  

19. (Original) The computer-implemented method of claim 11, wherein the one or more attributes associated with the digital content include one or more of color, size, orientation, shape, and font of the digital content.  

20. (Currently Amended) The computer-implemented method of claim 11, wherein the identity includes at least one of (i) a mobile phone number, (ii) a credit card number, (iii) a user ID associated with an online payment system, (iv) a user ID associated with an online shopping ID associated with a movie streaming or downloading account, (vii) a user ID associated with a messaging or chat account, (viii) a user ID associated with an online banking account, (ix) a user ID associated with a ride hailing service, (x) a user ID associated with an online food ordering service, (xi) a social security number, (xii) a driver's license number, (xiii) a passport number, (xiv) a user ID associated with an online gaming service, or (xi) an ID issued by a government entity.

21. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for blockchain-based information processing performed by a blockchain node, comprising: 
receiving a request for providing a service initiated from an account of a user associated with a blockchain-based application, wherein the request comprises an identity associated with the user; 
determining that the user is a registered user of the blockchain-based application based on matching the identity with an identity included in registration information of the user associated with the blockchain-based application and recorded on a blockchain; 
identifying one or more electronic forms to be filled out and submitted in a plurality of steps including a first plurality of steps performed by the user and a second plurality of steps performed by a service provider associated with the blockchain-based application for providing the service; 
at each step of [[a]] the first plurality of steps performed by the user: 
invoking a trusted timing module to generate a first time that the step is performed, 
generating a first unique identifier (ID) based on [[a]] the first time that the step is performed and a first digital content on the electronic form, wherein the first digital content is filled in by the user at the first time; 
recording the first unique ID, the time, and the first digital content on the blockchain in a form of a key-value pair, wherein a key of the key-value pair comprises the first unique ID, a value of the key-value pair comprises the first time and the first 
embedding the first unique ID in the first digital content at the first time by changing one or more attributes associated with the first digital content to be representative of the first unique ID, wherein the embedding produces a first information-embedded digital content that enables retrieval of the first time and the first digital content from the blockchain based on the first unique ID; and 
recording the first information-embedded digital content to the blockchain; and 
at each step of [[a]] the second plurality of steps performed by [[a]] the service provider: 
invoking a trusted timing module to generate a second time that the step is performed, 
generating second time that the step is performed and the second digital content on the electronic form, wherein the second digital content is filled in by the service provider at the second time; 
recording the second unique ID, the second time, and the second digital content on the blockchain in a form of a key-value pair; 
embedding the second unique ID in the second digital content filled in by the service provider, wherein the embedding produces a second information-embedded digital content; and 
recording the second information-embedded digital content to the blockchain.

22. (Currently Amended) The non-transitory, computer-readable medium of claim 21, wherein the request is a first request, and further comprising: receiving a second request for handling the first request initiated from an account of [[a]] the service provider associated with the blockchain-based application, wherein the second request comprises an identity associated with the service provider; and determining that the service provider is a registered service provider of the blockchain- based application based on matching the identity associated with the service provider with an identity included in registration information of the service provider recorded on the blockchain.  

23.-25. (Canceled)  

26. (Original) The non-transitory, computer-readable medium of claim 21, wherein a visual difference between the electronic form and the information-embedded digital content is not apparent to an unaided human eye.  

27. (Original) The non-transitory, computer-readable medium of claim 21, wherein the unique ID is generated based on at least one of a hash function or an asymmetric encryption.  

28. (Original) The non-transitory, computer-readable medium of claim 21, wherein the embedding the unique ID is performed based on digital watermarking using one or more of a discrete wavelet transform, a discrete cosine transform, a singular value decomposition, a least significant bit, or undetectable steganography.  

29. (Original) The non-transitory, computer-readable medium of claim 21, wherein the one or more attributes associated with the digital content include one or more of color, size, orientation, shape, and font of the digital content.  

30. (Currently Amended) The non-transitory, computer-readable medium of claim 21, wherein the identity includes at least one of (i) a mobile phone number, (ii) a credit card number, (iii) a user ID associated with an online payment system, (iv) a user ID associated with an online shopping Filed: December 13, 2019 Page: 10 of 14 account, (v) a user ID associated with a music streaming or downloading account, (vi) a user [[IDS]] ID associated with a movie streaming or downloading account, (vii) a user ID associated with a messaging or chat account, (viii) a user ID associated with an online banking account, (ix) a user ID associated with a ride hailing service, (x) a user ID associated with an online food ordering service, (xi) a social security number, (xii) a driver's license number, (xiii) a passport number, (xiv) a user ID associated with an online gaming service, or (xi) an ID issued by a government entity.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434